Exhibit 10.3

 

 

 

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of October 30, 2015,

among

RICE ENERGY INC.,

as Borrower,

The Guarantors Party Hereto,

WELLS FARGO BANK, N.A.,

as Administrative Agent,

and

The Lenders Party Hereto

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Sixth
Amendment”), dated as of October 30, 2015 (the “Sixth Amendment Effective
Date”), is among RICE ENERGY INC., a Delaware corporation (the “Borrower”); each
of the undersigned guarantors (the “Guarantors”, and together with the Borrower,
the “Loan Parties”); each of the Lenders that is a signatory hereto; and WELLS
FARGO BANK, N.A., as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Third Amended and Restated Credit Agreement dated as of April 10, 2014
(as amended prior to the date hereof, the “Credit Agreement”), pursuant to which
the Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B. The parties hereto desire to amend certain terms of the Credit Agreement as
set forth herein to be effective as of the Sixth Amendment Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Sixth Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Sixth Amendment refer to the
Credit Agreement.

Section 2. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Sixth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement shall be amended effective as of the Sixth Amendment Effective
Date in the manner provided in this Section 2.

2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“Additional Interim Redetermination Event” means (a) any Transfer of any
Borrowing Base Property by the Borrower or a Restricted Subsidiary to any Person
other than the Borrower or a Restricted Subsidiary, (b) any Liquidation of any
commodity Swap Agreement by the Borrower or a Restricted Subsidiary or (c) the
Borrower or any Restricted Subsidiary entering into any Secured Firm
Transportation Reimbursement Agreement if, upon (and after giving effect to) any
such event, the sum of (i) the Borrowing Base Value of all Borrowing Base
Properties Transferred by the Borrower or a Restricted Subsidiary to any Person

 

Page 1



--------------------------------------------------------------------------------

other than the Borrower or a Restricted Subsidiary since the most recent
redetermination of the Borrowing Base plus (ii) the Borrowing Base Value of all
commodity Swap Agreements Liquidated since the most recent redetermination of
the Borrowing Base plus (iii) the aggregate Firm Transportation Reimbursement
Obligation Amounts in respect of all Secured Firm Transportation Reimbursement
Agreements then outstanding exceeds 15% of the then effective Borrowing Base.

“Cash Distribution EBITDAX Cap” means, for any period, the lesser of (a) the
amount of cash dividends or distributions actually received by the Borrower or
any Consolidated Restricted Subsidiary from Rice Midstream Holdings (or any
other Unrestricted Subsidiary that from time to time owns Equity Interests in
Rice Midstream Holdings) during such period and (b) an amount equal to (i) the
fraction, expressed as a percentage, of the Equity Interests in Rice Midstream
Holdings that are directly or indirectly owned by the Borrower and the
Consolidated Restricted Subsidiaries (calculated as of the last day of such
period) multiplied by (ii) the “EBITDA” of Rice Midstream Holdings for such
period as such term is defined in that certain Credit Agreement dated as of
December 22, 2014, among Rice Midstream Holdings, each of the financial
institutions party thereto as lenders, and Wells Fargo Bank, N.A., as
administrative agent for such lenders, as from time to time in effect (and, if
such Credit Agreement is terminated or otherwise ceases to define “EBITDA”, as
last in effect prior to such termination or cessation).

“Deemed Tenor” means, with respect to any Secured Firm Transportation
Reimbursement Agreement, the period commencing on the first day after the
commodity sale agreement to which such Secured Firm Transportation Reimbursement
Agreement relates expires (or will expire) or terminates by its terms and ending
on the date that is “X” months thereafter, where “X” equals, as of any date of
determination, the quotient, rounded up to the next whole number, obtained by
dividing (a) the Firm Transportation Reimbursement Obligation Amount (to the
extent such reimbursement obligation constitutes a Secured Firm Transportation
Reimbursement Agreement) as of such date by (b) the Specified Monthly
Transportation Price as of such date.

“Deemed Transportation Volumes” means, for each calendar month during the Deemed
Tenor of any Secured Firm Transportation Reimbursement Agreement, the Specified
Average Monthly Volume for the Specified Commodity Sale Contract associated with
such Secured Firm Transportation Reimbursement Agreement.

“Firm Transportation Reimbursement Agreement” means any agreement evidencing any
obligation of the Borrower or any Restricted Subsidiary to:

(a) reimburse a Person that is, on the date such contract is entered into, a
Lender or an Affiliate of a Lender, in each case even if such Person
subsequently ceases to be a Lender or an Affiliate of a Lender for any reason,
for (i) the costs of

 

Page 2



--------------------------------------------------------------------------------

procuring or providing credit support or other performance assurance (whether in
the form of a guaranty, a letter of credit or otherwise) procured or provided by
such Lender or Affiliate of a Lender to a transportation provider for
transportation contracts or capacity to transport Hydrocarbons sold pursuant to
a Specified Commodity Sale Contract, (ii) the expenses of such Lender or
Affiliate of a Lender owed to the provider of the credit support or other
performance assurance described in the preceding clause (i) or (iii) any losses
incurred by the Lender or Affiliate of a Lender in connection with any exercise
of remedies against such credit support or performance assurance described in
the preceding clause (i); and/or

(b) provide replacement credit support or performance assurance to such
transportation provider that is acceptable to such transportation provider upon
the expiration of a term agreed upon with such Person,

provided in either case that such agreement is executed directly in connection
with a Specified Commodity Sale Contract (whether included in such Specified
Commodity Sale Contract or a separate related agreement).

“Firm Transportation Reimbursement Obligation Amount” means as of any date of
determination, with respect to any Firm Transportation Reimbursement Agreement,
the maximum amount of the Borrower’s and the Restricted Subsidiaries’ payment
obligations (contingent or otherwise) to any Lender or Affiliate of a Lender
thereunder as of such date.

“LC Issuance Limit” means, with respect to each Issuing Bank, the amount set
forth on Schedule 1.02 opposite such Issuing Bank’s name.

“Rice Midstream Holdings” means Rice Midstream Holdings LLC, a Delaware limited
liability company.

“Secured Firm Transportation Reimbursement Agreement” means any Firm
Transportation Reimbursement Agreement solely to the extent that (a) the
applicable transportation provider requires the credit support or performance
assurance to which such Firm Transportation Reimbursement Agreement relates to
be provided by or on behalf of the Borrower or any Restricted Subsidiary and
(b) the Firm Transportation Reimbursement Obligation Amount as of any date of
determination does not exceed the Specified Monthly Transportation Price as of
such date multiplied by 12 months, provided that, to the extent any such Firm
Transportation Reimbursement Agreement obligates the Borrower or any Restricted
Subsidiary to reimburse such Lender or Affiliate of a Lender for any credit
support or performance assurance in excess of the amount referred to in the
foregoing clause (b), the Borrower’s or such Restricted Subsidiary’s obligation
to reimburse such Lender or Affiliate of a Lender for such credit support of
performance assurance in excess of such amount shall be deemed not to be a
Secured Firm Transportation Reimbursement Agreement (but the remainder of the
agreement (i.e. the agreement to the extent the reimbursement obligation does
not exceed the amount referred to in the foregoing clause (b)) may constitute a
Secured Firm Transportation Reimbursement Agreement).

 

Page 3



--------------------------------------------------------------------------------

“Sixth Amendment” means that certain Sixth Amendment to Third Amended and
Restated Credit Agreement dated as of October 30, 2015, among the Borrower, the
Guarantors party thereto, the Administrative Agent and the Lenders party
thereto.

“Sixth Amendment Effective Date” means October 30, 2015.

“Specified Average Monthly Volume” means, with respect to any Specified
Commodity Sale Contract, the average monthly volume of Hydrocarbons to be sold
pursuant to such Specified Commodity Sale Contract during the last 12 months of
the term of such Specified Commodity Sale Contract (or, if the term of any such
Specified Commodity Sale Contract is shorter than 12 months, the average monthly
volume of Hydrocarbons to be sold pursuant to such Specified Commodity Sale
Contract during the term thereof).

“Specified Commodity Sale Contract” means any contract for the sale of
Hydrocarbons for a price to be calculated at the time of delivery based on the
market or index price for a location other than the delivery point (as defined
in such sale contract) of the Hydrocarbons sold pursuant to such sale contract
(together with any related asset management agreement for the release of
transportation capacity between such locations), which sale transaction is
intended to be settled by physical delivery of such Hydrocarbons by the Borrower
or any Restricted Subsidiary to a Person that is, on the date such contract is
entered into, a Lender or an Affiliate of a Lender, in each case even if such
Person subsequently ceases to be a Lender or an Affiliate of a Lender for any
reason.

“Specified Monthly Transportation Price” means, with respect to any Firm
Transportation Reimbursement Agreement, the monthly price that the applicable
transportation provider (i.e. the transportation provider to which the credit
support or performance assurance giving rise to such Firm Transportation
Reimbursement Agreement is provided) is contractually entitled to charge to
transport the Specified Average Monthly Volume under the Specified Commodity
Sale Contract associated with such Firm Transportation Reimbursement Agreement
as of any date of determination.

2.2 Amended Definitions. The definitions of “EBITDAX”, “Issuing Bank”, “LC
Commitment”, “Letter of Credit” “Loan Documents”, and “Secured Lender Physical
Contract” contained in Section 1.02 of the Credit Agreement are hereby amended
and restated in their entirety to read in full as follows:

“EBITDAX” means, for any period, Consolidated Net Income for such period plus
the following expenses or charges to the extent deducted in calculating such
Consolidated Net Income: (a) the sum of (i) Consolidated Interest Expense,
(ii) income taxes (however denominated), (iii) depreciation, (iv)

 

Page 4



--------------------------------------------------------------------------------

depletion, (v) amortization, (vi) exploration and abandonment expenses,
(vii) transaction costs, expenses and charges with respect to the acquisition or
disposition of Oil and Gas Properties, not to exceed $500,000 in the aggregate
in any fiscal year, and (viii) all other noncash charges, minus (b) all noncash
income added to Consolidated Net Income; provided that, the aggregate amount of
EBITDAX for such period attributable to cash distributions received by the
Borrower or any Consolidated Restricted Subsidiary from Rice Midstream Holdings
(or any other Unrestricted Subsidiary that from time to time owns Equity
Interests in Rice Midstream Holdings) shall not exceed the Cash Distribution
EBITDAX Cap for such period.

“Issuing Bank” means each of Wells Fargo Bank, N.A., BMO Harris Financing, Inc.,
and Barclays Bank PLC, in each case, in its capacity as the issuer of Letters of
Credit, and its successors in such capacity as provided in Section 2.08(i). Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate. In the event there is more than one Issuing Bank hereunder at
any time, references herein and in the other Loan Documents to the “Issuing
Bank” shall be deemed to refer to the Issuing Bank in respect of the applicable
Letter of Credit, or to all Issuing Banks, as the context requires.

“LC Commitment” at any time means $250,000,000.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement and any Existing Letter of Credit.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Notes, the Fee Letters, the Letter of Credit Agreements,
the Letters of Credit and the Security Instruments.

“Secured Lender Physical Contract” means (a) any Specified Commodity Sale
Contract and (b) any Secured Firm Transportation Reimbursement Agreement;
provided that, notwithstanding anything to the contrary contained herein,
(i) any additional confirmations or transactions entered into under any such
contract after such Lender or an Affiliate of a Lender ceases to be a Lender or
an Affiliate of a Lender shall be deemed not to be a “Secured Lender Physical
Contract” and (ii) if each party to any such contract expressly provides in
writing (whether in a master agreement, in a transaction confirmation, or
otherwise) that such contract (or a specified portion of such contract or a
specified transaction under such contract, including any Firm Transportation
Reimbursement Agreement associated with a Specified Commodity Sale Contract) is
not a Secured Lender Physical Contract as defined in this Agreement, then to the
extent so provided, such contract (or a specified portion of such contract or a
specified transaction under such contract) shall not constitute a Secured Lender
Physical Contract for the purposes of this Agreement.

 

Page 5



--------------------------------------------------------------------------------

2.3 Amendment to the Definition of Debt. Subsection (b) of the definition of
“Debt” contained in section 1.02 of the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

(b) obligations of such Person (whether contingent or otherwise) in respect of
letters of credit for which such Person is the applicant;

2.4 Amendment to the Definition of LIBO Rate. The definition of “LIBO Rate”
contained in section 1.02 of the Credit Agreement is hereby amended by inserting
the following language immediately prior to the period at the end of the first
sentence thereof:

; provided that if such rate that appears on such screen or page shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement

2.5 Amendment of Section 1.05 of the Credit Agreement. The second sentence of
Section 1.05 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

Notwithstanding anything herein to the contrary, for the purposes of calculating
any of the ratios tested under Section 9.01, and the components of each of such
ratios, subject to the proviso at the end of the definition of “EBITDAX” in
Section 1.02 hereof, all Unrestricted Subsidiaries, and their subsidiaries
(including their assets, liabilities, income, losses, cash flows, and the
elements thereof) shall be excluded, except for any cash dividends or
distributions actually paid by any Unrestricted Subsidiary or any of its
subsidiaries to the Borrower or any Restricted Subsidiary, which shall be deemed
to be income to the Borrower or such Restricted Subsidiary when actually
received by it.

2.6 Amendment of Section 2.07(b) of the Credit Agreement. The last sentence of
Section 2.07(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following two sentences:

In addition, (i) the Borrower may elect to cause, by notifying the
Administrative Agent thereof, and the Administrative Agent shall cause, at the
election and direction of the Required Lenders, by notifying the Borrower
thereof, one time between Scheduled Redeterminations, the Borrowing Base to be
redetermined between Scheduled Redeterminations, (ii) upon any Additional
Interim Redetermination Event, the Administrative Agent shall, at the election
and direction of the Majority Lenders, by notifying the Borrower thereof, cause
the Borrowing Base to be redetermined between Scheduled Redeterminations, and
(iii) the Borrower may elect, by notifying the Administrative Agent of any
acquisition of Oil and Gas Properties by the Borrower or its Restricted
Subsidiaries with a purchase price in the aggregate of at least the greater of
(A) $12,500,000 and (B) ten percent (10%) of the then effective Borrowing Base,
to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations. Each redetermination of the Borrowing Base pursuant to the
immediately preceding sentence is referred to herein as an “Interim
Redetermination” and shall be effectuated in accordance with this Section 2.07.

 

Page 6



--------------------------------------------------------------------------------

2.7 Amendment of Section 2.08(a) of the Credit Agreement. Section 2.08(a) of the
Credit Agreement is hereby amended by adding the following sentence immediately
after the first sentence contained in such Section 2.08(a):

The aggregate amount of the outstanding Letters of Credit issued by any Issuing
Bank shall not exceed such Issuing Bank’s LC Issuance Limit and the aggregate
amount of all outstanding Letters of Credit issued by all Issuing Banks shall
not exceed the LC Commitment.

2.8 Amendment of Section 2.08(b) of the Credit Agreement. The paragraph
immediately following Section 2.08(b)(vi) of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

Each notice shall constitute a representation and warranty by the Borrower that
after giving effect to the requested issuance, amendment, renewal or extension,
as applicable, (A) the LC Exposure shall not exceed the LC Commitment, (B) the
aggregate amount of outstanding Letters of Credit issued by the applicable
Issuing Bank does not exceed the LC Issuance Limit of such Issuing Bank, and
(C) the total Revolving Credit Exposures shall not exceed the total Commitments
(i.e., the lesser of the Aggregate Maximum Credit Amounts and the then effective
Borrowing Base). No letter of credit issued by the Issuing Bank (if the Issuing
Bank is not the Administrative Agent) shall be deemed to be a “Letter of Credit”
issued under this Agreement unless the Issuing Bank has requested and received
written confirmation from the Administrative Agent that the representations by
Borrower contained in clauses (A) and (C) of the immediately preceding sentence
are true and correct.

2.9 Amendment of Section 2.08(i) of the Credit Agreement. Section 2.08(i) of the
Credit Agreement is hereby amended by adding the following sentence to the end
of such Section 2.08(i):

Schedule 1.02 shall be amended upon the written agreement of the Borrower, the
Administrative Agent and any successor Issuing Bank to set forth such Issuing
Bank’s LC Issuance Limit, and no successor Issuing Bank shall be an “Issuing
Bank” hereunder until such amendment is effective.

2.10 Amendment of Section 8.01(e) of the Credit Agreement. Clause (e) of
Section 8.01 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(e) Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) and Section 8.01(b) and
any certificate under Section 8.01(n), a certificate of a Financial Officer, in
form and substance satisfactory to the Administrative Agent, setting

 

Page 7



--------------------------------------------------------------------------------

forth as of a recent date, a true and complete list of all Swap Agreements and
Firm Transportation Reimbursement Agreements of the Borrower and each Restricted
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date, the Firm Transportation Reimbursement Obligation Amounts
associated therewith (in the case of each Firm Transportation Reimbursement
Agreement) and notional amounts or volumes set forth for each month during the
term of such Swap Agreement), the estimated net mark-to-market value therefor,
any new credit support agreements relating thereto (other than Loan Documents)
not listed on Schedule 7.20, any margin required or supplied under any credit
support document, the counterparty to each such agreement and the aggregate
Deemed Transportation Volumes associated with each Secured Firm Transportation
Reimbursement Agreement.

2.11 Amendment of Section 9.18 of the Credit Agreement. Section 9.18 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

Section 9.18 Swap Agreements.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
enter into or maintain any Swap Agreements with any Person other than:

(i) Swap Agreements with an Approved Counterparty constituting puts or floors
with respect to crude oil, natural gas liquids and natural gas, with respect to
which neither the Borrower nor any Restricted Subsidiary has any payment
obligation other than fixed premiums or other fixed charges.

(ii) Any Swap Agreement entered into with an Approved Counterparty that is not
for speculative purposes and (A) is with respect to crude oil, natural gas
liquids and natural gas, or (B) that is a Secured Firm Transportation
Reimbursement Agreement, provided that (x) no such Swap Agreement entered into
under this clause (ii) has a tenor (determined as set forth in Section 9.18(g)
below) of more than five years, (y) the aggregate Firm Transportation
Reimbursement Obligation Amounts of all Swap Agreements that are Secured Firm
Transportation Reimbursement Agreements shall not exceed 15% of the then
effective Borrowing Base at any time, and (z) the notional volumes subject to
such Swap Agreement entered into under this clause (ii) (excluding put or floor
options described in subsection (a)(i)) do not cause the aggregate (I) notional
volumes of all Swap Agreements then in effect and (II) Deemed Transportation
Volumes in respect of all Secured Firm Transportation Reimbursement Agreements
to exceed, as of any date, for each month during the forthcoming five-year
period, the greater of:

(A) the percentage set out for such month in Column A of the following table
times the reasonably anticipated projected production during such month from
Proved Reserves of the Borrower and its Restricted Subsidiaries (based on the
most recent Reserve Report delivered to the Administrative Agent); and

 

Page 8



--------------------------------------------------------------------------------

(B) The lesser of:

(1) the percentage set out for such month in Column B of the following table
times the Projected Volume for such month (based on the most recently delivered
report under Section 8.01(n)) and

(2) 140% of the monthly average production from the Oil and Gas Properties of
the Borrower and the Restricted Subsidiaries for the most recent period of three
consecutive calendar months ending prior to such date of determination for which
production reports have been delivered pursuant to Section 8.01(k) (as such
production is set forth on such reports).

 

Months next succeeding the time as of which compliance is measured

   Column
A     Column
B  

Months 1 through 12

     85 %      75 % 

Months 13 through 24

     85 %      75 % 

Months 25 through 36

     85 %      75 % 

Months 37 through 48

     85 %      50 % 

Months 49 through 60

     85 %      50 % 

(iii) Swap Agreements with an Approved Counterparty with respect to interest
rates, that:

(A) on a net basis (after aggregation with all other Swap Agreements of the
Borrower and its Restricted Subsidiaries then in effect with respect to interest
rates), effectively convert interest rates from fixed to floating during any
month, provided that the net aggregate notional amount converted from fixed to
floating for such month does not exceed 75% of the then outstanding principal
amount of their consolidated Debt for borrowed money which matures during or
after such month and which bears interest at a fixed rate; and

(B) on a net basis (after aggregation with all other Swap Agreements of the
Borrower and its Restricted Subsidiaries then in effect with respect to interest
rates), effectively convert interest rates from floating to fixed during any
month, provided that the net aggregate notional amount converted from floating
to fixed for such month does not exceed 75% of the then outstanding principal
amount of their consolidated Debt for borrowed money which matures during or
after such month and which bears interest at a floating rate.

 

Page 9



--------------------------------------------------------------------------------

(b) If, after the end of any calendar month, commencing with calendar month
ending April 30, 2014, the Borrower determines that the aggregate (x) notional
volume of all Swap Agreements in respect of commodities for such calendar month
and (y) Deemed Transportation Volumes in respect of all Secured Firm
Transportation Reimbursement Agreements exceeded 100% of actual production of
Hydrocarbons in such calendar month, then the Borrower shall (i) promptly notify
the Administrative Agent of such determination, and (ii) if requested by the
Administrative Agent (or if otherwise necessary to ensure compliance with
Section 9.18(a)(ii)), within 30 days after such request, terminate, create
off-setting positions or otherwise unwind or monetize existing Swap Agreements
such that, at such time, future volumes under commodity Swap Agreements and
future Deemed Transportation Volumes will not exceed 100% of reasonably
anticipated projected production for the then-current and any succeeding
calendar months.

(c) The Borrower will not, and will not permit any Restricted Subsidiary to,
Liquidate any Swap Agreement in respect of commodities without the prior written
consent of the Required Lenders except to the extent such Liquidations are
permitted pursuant to Section 9.11 or required under Section 9.18(b) (provided
that any such Liquidation required under Section 9.18(b) shall be subject to any
applicable terms and conditions of Section 9.11 other than clause (e)(iv)).

(d) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post collateral or
margin to secure their obligations under such Swap Agreements or to cover market
exposure, other than any requirement, agreement or covenant to enter into or
maintain the Security Instruments or to provide replacement credit support or
performance assurance as contemplated in clause (b) of the definition of “Firm
Transportation Reimbursement Agreement”.

(e) For purposes of entering into or maintaining Swap Agreement trades or
transactions under clauses (a)(ii)(A) and (b) of this Section 9.18, forecasts of
reasonably anticipated production from the Borrower’s and its Restricted
Subsidiaries’ Proved Reserves as set forth on the most recent Reserve Report
delivered pursuant to the terms of this Agreement shall be revised to account
for any increase or decrease therein anticipated because of information obtained
by the Borrower or any of its Restricted Subsidiaries subsequent to the

 

Page 10



--------------------------------------------------------------------------------

publication of such Reserve Report including the Borrower’s or any of its
Restricted Subsidiaries’ internal forecasts of production decline rates for
existing wells and additions to or deletions from anticipated future production
from new wells and completed acquisitions coming on stream or failing to come on
stream.

(f) For all purposes of determining the aggregate volumes of Swap Agreements and
Deemed Transportation Volumes under this Section 9.18 there shall be no double
counting for transactions and agreements in respect of the same volumes that
hedge different risks, including without limitation:

(i) for price swaps and basis swaps in respect of the same volumes, such as
financial basis swaps between Marcellus and Henry Hub and financial price swaps
of floating Henry Hub for a fixed price,

(ii) for financial price swaps and Specified Commodity Sale Contracts that
functionally operate as basis swaps in respect of the same volumes,

(iii) for (A) Deemed Transportation Volumes in respect of associated Specified
Commodity Sale Contracts that functionally operate as basis swaps and (B) price
swaps in respect of the related physical volumes during the Deemed Tenor of the
applicable Secured Firm Transportation Reimbursement Agreement,

(iv) for (A) Deemed Transportation Volumes in respect of associated Specified
Commodity Sale Contracts that functionally operate as price swaps and (B) basis
swaps in respect of the related physical volumes during the Deemed Tenor of the
applicable Secured Firm Transportation Reimbursement Agreement, and

(v) for basis swaps that hedge different components of basis risk, such as a
Specified Commodity Sale Contract that hedges basis risk between Marcellus and
Texas Eastern’s East Louisiana zone and a financial basis hedge that hedges
basis risk between Texas Eastern’s East Louisiana zone and Henry Hub.

(g) For the purposes of Section 9.18(a)(ii) above, the tenor of each Secured
Firm Transportation Reimbursement Agreement, and the tenor of the Specified
Commodity Sale Contract associated with such Secured Firm Transportation
Reimbursement Agreement, shall be deemed to be the term of such Specified
Commodity Sale Contract plus the Deemed Tenor of such Secured Firm
Transportation Reimbursement Agreement.

2.12 Amendment of Section 12.04 of the Credit Agreement. Subsection (b)(i)(B) of
Section 12.04 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(B) the Administrative Agent and each Issuing Bank; provided that no consent of
the Administrative Agent or any Issuing Bank shall be required for an assignment
to an assignee that is a Lender immediately prior to giving effect to such
assignment.

 

Page 11



--------------------------------------------------------------------------------

2.13 New Schedule 1.02. A new Schedule 1.02 is hereby added to the Credit
Agreement and Schedule 1.02 hereto shall be deemed to be attached as Schedule
1.02 to the Credit Agreement immediately before Schedule 7.04(c) to the Credit
Agreement.

Section 3. Conditions Precedent. The effectiveness of this Sixth Amendment is
subject to the following:

3.1 The Administrative Agent shall have received counterparts of this Sixth
Amendment from the Loan Parties, the Majority Lenders and each Issuing Bank
(after giving effect to this Sixth Amendment).

3.2 The increase in the Borrowing Base contemplated to occur on the Sixth
Amendment Effective Date pursuant to a separate letter agreement among the Loan
Parties, the Administrative Agent and the Lenders shall have become effective.

3.3 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Sixth Amendment Effective Date.

Section 4. Miscellaneous.

4.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this Sixth Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Sixth Amendment, and this
Sixth Amendment shall not constitute a waiver of any provision of the Credit
Agreement or any other Loan Document, except as expressly provided for herein.
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

4.2 Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (i) acknowledges the terms of this Sixth Amendment,
(ii) ratifies and affirms its obligations under the Guaranty and Pledge
Agreement and the other Loan Documents to which it is a party,
(iii) acknowledges, renews and extends its continued liability under the
Guaranty and Pledge Agreement and the other Loan Documents to which it is a
party, (iv) agrees that its guarantee under the Guaranty and Pledge Agreement
and the other Loan Documents to which it is a party remains in full force and
effect with respect to the Obligations as amended hereby, (v) represents and
warrants to the Lenders and the Administrative Agent that each representation
and warranty of such Loan Party contained in the Credit Agreement and the other
Loan Documents to which it is a party is true and correct in all material
respects as of the date hereof and after giving effect to the amendments set
forth in Section 2 hereof except (A) to the extent any such

 

Page 12



--------------------------------------------------------------------------------

representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date hereof, such representations and warranties
shall continue to be true and correct as of such specified earlier date, and
(B) to the extent that any such representation and warranty is expressly
qualified by materiality or by reference to Material Adverse Effect, such
representation and warranty (as so qualified) shall continue to be true and
correct in all respects, (vi) represents and warrants to the Lenders and the
Administrative Agent that the execution, delivery and performance by such Loan
Party of this Sixth Amendment are within such Loan Party’s corporate, limited
partnership or limited liability company powers (as applicable), have been duly
authorized by all necessary action and that this Sixth Amendment constitutes the
valid and binding obligation of such Loan Party enforceable in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and
(vii) represents and warrants to the Lenders and the Administrative Agent that,
after giving effect to this Sixth Amendment, no Event of Default exists.

4.3 Counterparts. This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Sixth Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

4.4 No Oral Agreement. THIS WRITTEN SIXTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES THAT MODIFY THE AGREEMENTS
OF THE PARTIES IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

4.5 Governing Law. THIS SIXTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

4.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Sixth Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

4.7 Severability. Any provision of this Sixth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.8 Successors and Assigns. This Sixth Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

Page 13



--------------------------------------------------------------------------------

[Signature Pages Follow.]

 

Page 14



--------------------------------------------------------------------------------

The parties hereto have caused this Sixth Amendment to be duly executed as of
the day and year first above written.

 

BORROWER:

    RICE ENERGY INC., a Delaware corporation     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

GUARANTORS:

    RICE DRILLING B LLC, a Pennsylvania limited liability company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     RICE DRILLING C LLC, a Delaware limited liability company
    By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     RICE DRILLING D LLC, a Delaware limited liability company
    By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     RICE ENERGY APPALACHIA, LLC, a Delaware limited liability
company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

BLUE TIGER OILFIELD SERVICES LLC, a Delaware limited liability company By:  

/s/ Grayson T. Lisenby

Name:   Grayson T. Lisenby Title:   Senior Vice President and Chief Financial
Officer ALPHA SHALE HOLDINGS, LLC, a Delaware limited liability company By:  

/s/ Grayson T. Lisenby

Name:   Grayson T. Lisenby Title:   Senior Vice President and Chief Financial
Officer ALPHA SHALE RESOURCES, LP, a Delaware limited partnership By: Alpha
Shale Holdings, LLC, its general partner   By:  

/s/ Grayson T. Lisenby

  Name:   Grayson T. Lisenby   Title:   Senior Vice President and Chief
Financial Officer RICE MARKETING LLC, a Delaware limited liability company By:  

/s/ Grayson T. Lisenby

Name:   Grayson T. Lisenby Title:   Senior Vice President and Chief Financial
Officer

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

RICE ENERGY MARKETING LLC, a Delaware limited liability company By:  

/s/ Grayson T. Lisenby

Name:   Grayson T. Lisenby Title:   Senior Vice President and Chief Financial
Officer

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Administrative Agent, a Lender and as an Issuing Bank
By:  

/s/ David C. Brooks

Name:   David C. Brooks Title:   Director

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Vanessa Kurbatskiy

Name:   Vanessa Kurbatskiy Title:   Vice President

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender By:  

/s/ Gumaro Tijerina

Name:   Gumaro Tijerina Title:   Managing Director

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Saqeeb Ludhi

Name:   Saqeeb Ludhi Title:   Vice President

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Chad Stephenson

Name:   Chad Stephenson Title:   Vice President

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Larry Hayes

Name:   Larry Hayes Title:   Director

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Jerry Li

Name:   Jerry Li Title:   Authorized Signatory

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Evans Swann, Jr.

Name:   Evans Swann, Jr. Title:   Authorized Signatory

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Denise He

Name:   Denise He Title:   Assistant Vice President

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Shannon Juhan

Name:   Shannon Juhan Title:   Director

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kristin N. Oswald

Name:   Kristin N. Oswald Title:   Vice President

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ G. Scott Collins

Name:   G. Scott Collins Title:   Senior Vice President By:  

/s/ John Moffitt

Name:   John Moffitt Title:   Assistant Vice President

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Juan Carlos Sandoval

Name:   Juan Carlos Sandoval Title:   Director By:  

/s/ Sriram Chandrasekaran

Name:   Sriram Chandrasekaran Title:   Director

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Les Werme

Name:   Les Werme Title:   Director

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Todd S. Anderson

Name:   Todd S. Anderson Title:   Vice President

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Elizabeth Schorman

Name:   Elizabeth Schorman Title:   Vice President

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ William M. Reid

Name:   William M. Reid Title:   Authorized Signatory By:  

/s/ Trudy Nelson

Name:   Trudy Nelson Title:   Authorized Signatory

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

CITIZENS BANK NA, as a Lender By:  

/s/ Scott Donaldson

Name:   Scott Donaldson Title:   Senior Vice President

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RICE ENERGY INC.



--------------------------------------------------------------------------------

SCHEDULE 1.02

LC ISSUANCE LIMIT

 

Issuing Bank

   LC Issuance Limit  

Wells Fargo Bank, N.A.

   $ 125,000,000.00   

BMO Harris Financing, Inc.

   $ 62,500,000.00   

Barclays Bank PLC

   $ 62,500,000.00   

 

SCHEDULE 1.02